Citation Nr: 1511087	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  13-30 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than January 1, 2012, for the award of additional disability compensation for a dependent spouse. 

(The matter of entitlement to reimbursement of unauthorized medical expenses incurred at Delray Medical Center in Delray, Florida, from June 19, 2010 to June 21, 2010, is the subject of a separately docketed Board determination.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2013 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2013, the Veteran filed a notice of disagreement (NOD) with a July 2008 rating decision (that granted a total rating based upon individual unemployability due to service-connected disabilities (TDIU), effective from December 3, 2007).  He disagreed with the disability ratings assigned for his service-connected heart and posttraumatic stress disorder (PTSD) disabilities.  The Board construes the Veteran's statement as a claim for increased ratings for his service-connected coronary artery disease and PTSD.  The matter is referred to the Agency of Original Jurisdiction (AOJ) for appropriate development and adjudication.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The November 13, 2013 RO determination added the Veteran's spouse to his disability award, effective January 1, 2012.  On November 27, 2013, the Veteran filed a NOD with the effective date of the award.  The Board is required to remand this matter for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case as to the matter of an effective date earlier than January 1, 2012, for the award of additional disability compensation for a dependent spouse.  If, and only, if the Veteran perfects an appeal as to this claim, should the matter be returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




